Title: From John Adams to George Washington Adams, 24 June 1822
From: Adams, John
To: Adams, George Washington



My Dear Grandson.
Montezillo 24th. June. 1822.

Your No 33. has pleased me much and I beg you to continue your observations on the cavilling and chicanery of the quarterly review. I grow more and more every day in love with Stuart and the Scottish school. I have had read to me three volumes of Browns lectures on Metaphysics and ethics and I recommend them to your careful perusal as well as to your brothers. They are a rich mine and mass of sound philosophy and elegant literature.—
A writer in the Boston Statesman is writing a justification, vindication, or apology, for Mr Russell and in his own judgement has fully confuted Mr Adams and established Mr Russells doctrines. He is clear with Mr Russell that the war abrogated the treaty of 1783, as far as it related to the Labrador fishery and the Mississippi navigation, but, if it abrogated that article why did it not abrogate every other article in the treaty of 1783. Every argument weged in support of our right to independence in the declaration of independence on the 4th. of July is equally applicable in support of our right to fish on the coast of Labrador, and to cure fish on the Lands of Labrador, as much as to our right to the City of Washington, Philadelphia, New York, or Boston, and certainly full as much as to our right to millions and millions of acres in the North Western territories and Lakes which were not, and never had been in our possession In negotiating the treaty of 1783, I weged for more than a month together in all my differ conferences with Mr Oswald Mr Whiteford and Lord St. Hellens, our right by the Law of Nature, our right as British subjects, and our rights by our charters to a free fishery in every part of the Ocean and to cure fish on lands specified in the treaty and I persisted in demanding that article till the last moment and on the evening of the last conference between the ministers, The British still refusing that article I openly declared that I never would put my hand to any treaty without that article in it—And Mr Lawrence who had that Evening joined us for the first time, instantly declared with a countenance and voice equally decisive NOR WILL I. When the British ministers found that they could have no peace and no treaty without the insertion of the article they agreed to adopt it—Mr Jefferson not having arrived from America, there were only four American ministers and two of them could not have made a treaty. Before the Revolution the inhabitants of Quebec and Halifax and London Liverpool or Dublin of Portsmouth and Boston, Virginia and  Carolina, had as clear a right to fish on the Coast and cure their fish on the lands of Labrador as had the inhabitants of Quebec and Halifax and London, Liverpool, or Dublin. This right they never surrendered, but on the contrary peremptorily insisted on an explicit acknowledgement of it in the treaty of 1783. As to the accidental variation from the word right to the word liberty; it makes no difference, for liberty is right, and right is liberty. Whether the change owing to an accidental omission in the transcribing, or whether it was a complasance to the British negotiators as an expression or less likely to be unpopular in England all agreed that the expression meant the same thing that liberty was right, and right was liberty. The English have a maxim that leave is right.
Mr Adams has not enlarged sufficiently on the importance, and growing importance, of the Labrador fishery. The adventurers in it had extended themselves from maine, New Hampshire, Massachusetts, Connecticut, New York to New Jersey and I am told that the year before our own embargo made by Mr. Jefferson 900 ships were loaded from that fishery and sailed to Europe, And all over the World. The fish are much plentier there than on the banks, And the innumerable and inexhaustable swarms of small species of fish, whose name I have forgot, serve admirably for bait, and saves a great expence in that article. In short this fishery both as nursury for seamen and a source of Wealth is of incalculable value to every part of the United States. It enables the Northern States to pay the Southern, Western, and Middle states, for their flower, Corn, rice, Cotten, Indigo, and Tobacco, of all which Articles they purchase great quantities. The competition of Europe since the peace may have diminished the demand for the present but it cannot always nor long continue, And surely our Embargo voluntarily laid upon ourselves did not destroy or diminish our right. I hope you will assist your Father in procuring more particular information of the value of this fishery.—
Our Thomas has performed a march of 12 miles the first day—13. the second and 13. the third to Condord with his Martial associates and equipments. We pray you all to come and see us, at or before Commencement, that I may once more embrace you all—
Your affectionate Grand Father
John Adams—